Mr. Justice Carter delivered the opinion of the court: This was an information in the nature of a quo warranto, brought in the circuit court of Marion county by the People, on the relation of June C. Smith, against Albert D. Rodenberg, charging him with unlawfully holding the office of judge of the city court of Centraba. Plaintiff in error filed a plea, to which four replications were filed., A general demurrer was interposed to these replications and sustained. On a writ of error prosecuted to this court the judgment of the lower court was reversed and the cause remanded, with directions to'the circuit court to overrule the demurrer. (People v. Rodenberg, 254 Ill. 386.) When the case was re-instated in the circuit court the People moved to overrule the demurrer and for judgment of ouster. .A cross-motion was made by plaintiff in error, in writing, for leave to plead over and file three rejoinders. The court overruled the original demurrer and thereupon plaintiff in error presented three rejoinders. The court, after' a hearing, denied plaintiff in error’s motion to plead over and refused to permit the filing of the rejoinders. Thereafter, and without further pleading, the court entered judgment of ouster against plaintiff in error, with costs of suit. From that judgment this writ of error has been sued out of this court. We see no reason why, under the provisions of section 118 of the Practice act, this case can be brought directly to this court. In the former case the appeal was brought directly to this court because constitutional questions were involved. No such questions are now raised, either by assignment of errors or by the briefs. An office is not a franchise within the meaning of the constitution and statute prescribing the appellate jurisdiction of the Supreme Court and the Appellate Courts. (People v. Holtz, 92 Ill. 426; McGrath v. People, 100 id. 464.) Neither is the State an interested party, as that term is used in the statute, so as to give this court ‘jurisdiction on direct appeal. The interest of the State, in order to entitle either party to bring a case directly to this court in the first instance, must be a substantial one. No such interest is involved in this case. (McGrath v. People, supra; Hodge v. People, 96 Ill. 423; Hitchcock v. Greene, 252 id. 519.) In the assignment of errors and in the briefs the only question raised is as to the ruling of the court in not permitting plaintiff in error to file rejoinders and in entering judgment of ouster when it is alleged the case was not at issue. The questions raised do not go to the merits but are solely those of practice. When questions of practice, only, are raised, the appeal should be taken to the. Appellate Court. Miller v. Kensil, 223 Ill. 201; Fread v. Fread, 165 id. 228. This court being without jurisdiction, the case must be transferred to the Appellate Court for the Fourth District. Cause transferred.